DETAILED ACTION
Election/Restrictions
Applicants’ election without traverse of the invention of Group I, Claims 1 through 7, in the reply filed on February 28, 2022 is acknowledged.
Claim 8 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 28, 2022.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan (JP 2018-063990) on March 29, 2018. It is noted, however, that applicant has not filed a certified copy of the foreign priority application as required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,”(line 2, page  should be avoided.
The abstract of the disclosure is objected to because of the use of implied phrases, e.g. “Disclosed is an electronic part…” (line 2, page 31 of the specification).  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, it is unclear if the latter phrases of “an electronic part housing portion” (lines 11-12) and “electronic part housing portions” (line 12) are each referring to an earlier phrase of “a plurality of electronic part housing portions” (line 2).  This confusion 
In Claim 5, it unclear what is meant by the phrase of “an average width of each” (line 3).  The phrase appears to be incomplete raising a great deal of confusion.  Or if the phrase is referring to the “first bonded portion and the second bonded portion” (line 2), how can a width of each of the first bonded portion and the second bonded portion be within +25% of itself?
The problems in Claim 5 also occur in Claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 through 3 and 5 through 7, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2009/0032430 to Wihren (hereinafter “Wihren”) in view of U.S. Publication 2015/0108038 to Hsu et al (hereinafter “Hsu”).
Claim 1:  Wihren discloses an electronic part package body comprising:
a carrier tape (10) having a plurality of electronic part housing portions (16) arranged in a [horizontal] longitudinal direction (in Fig. 1); and
a cover tape (32, in Fig. 4) covering the electronic part housing portions by being laminated to the carrier tape (e.g. ¶ [0020]);
the carrier tape including a first portion [e.g. top surface of 22] and a second portion [e.g. top surface of another 22] that are arranged on outsides [e.g. left and right ends of 16, in Fig. 1] of both end portions of the plurality of electronic part housing portions (16), both end portions being end portions in a [vertical] width direction [in Fig. 1] of the carrier tape, and are arranged in the longitudinal direction of the carrier tape,
at least one of the first portion and the second portion including a reentrant part (24, in Figs. 1, 2) disposed so as to be continuous from the outside of an electronic part housing portion [e.g. far right 16, in Fig. 1 or 2] to a region [e.g. far right 22 in Fig. 1 or 2] between electronic part housing portions [middle three 16, in Fig. 1 or 2].
Claim 2:  Wihren discloses the electronic part package body according to claim 1, wherein the first portion and the second portion are separated from each other at the reentrant part (Fig. 1).
Claim 3:  Wihren discloses that electronic part package body according to claim 1, wherein the reentrant part includes at least one bent part [e.g. from top surface of 22 to inner wall surface of 24, see Fig. 2].
Claim 7:  Wihren discloses the electronic part package body according to claim 1, wherein electronic parts(48) are housed in the electronic part housing portions (16, Fig. 4).
Wihren discloses substantially all of the limitations of the claimed electronic part package body except that the first and second portions are each “bonded” portions, or are a first bonded portion or a second bonded portion.  It is noted that Wihren does disclose that the carrier tape does have bonded portions on sides of the electronic part housing portions (e.g. ¶ [0020]), just not between the electronic part housing portions.
Hsu disclose an art-recognized equivalent electronic part packaged body (Fig. 1) that includes a cover tape (207) and a carrier tape (208).  The carrier tape includes bonded portions (e.g. 206, in Fig. 2A) as first, second, third, etc., bonded portions that uses an adhesive, each being between electronic part housing portions (202).  Hsu states that the locations of these bonded portions allows the cover tape to bonded to the carrier tape securely and preventing any electronic parts from being bonded to the cover tape (e.g. ¶¶ [0018] to [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first and second portions of Wihren as first and second bonded portions, respectively, that can include an adhesive, as taught by Hsu, to provide the same purpose of bonding the cover tape to the carrier tape with specific bonding locations that would prevent any of the electronic parts from being bonded to the cover tape.
Claims 5 and 6:  As best understood, Wihren discloses the electronic part package body according to claim 1, wherein a width of each of the first portion and the second portion [e.g. horizontal width of each 22, in Fig. 1] is less than an average width of each of the electronic part housing portions [e.g. horizontal width of each 16].
The parameters of the width of the first and second portion being within +25%, or +15%, of the average width of each of the electronic part housing portions are each considered to be effective variables that can achieve a desired result through routine experimentation.  In re Aller, 220, F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention where Wihren can be modified to include such parameters to provide an obvious improvement of the electronic part package body through routine experimentation.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wihren in view of Hsu, as applied to Claim 1 above, and further in view of U.S. Patent 5,115,911 to Schulte et al (hereinafter “Schulte”).
Wihren, as modified by Hsu, discloses the claimed package body as relied upon above in Claim 1. The modified Wihren body does no teach that the reentrant part includes at least one curved part.
Schulte discloses an art-recognized equivalent electronic part packaged body (Fig. 1) that includes a cover tape (14) and a carrier tape (12).  The carrier tape includes a reentrant part (30) and electronic part housing portions (16).  The reentrant part includes a curved part at each end as each of the electronic part housing portions is curved, or circular in shape, against the reentrant part. Such an arrangement allows electronic parts to be stored in the carrier tape to maintain a particular orientation of the electronic part (e.g. col. 4, lines 21-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed at least one end of the reentrant part of Wihren with a curved part by forming at least one of the electronic part housing portions to be circular in shape, as taught by Schulte, to allow the electronic parts to be stored in the carrier tape at particular orientations.

Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Non-Patent Literature Publication entitled “Improvement of Pick & Place Yield in Carrier Tape Packaging System through Materials Selection and Cavity Structure Optimization” to Qiao et al, discloses an electronic packaged body (in Fig. 1) that includes a carrier tape and a cover tape.
b.	Japanese Patent Publication 2006-321526 discloses an electronic packaged body that includes a carrier tape (3) with electronic housing portions (1, in Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896